PER CURIAM.
Upon trial on the merits of this case, the trial court found that the plaintiff had failed to carry her burden of proof in establishing that the defendants excavated their land as to cause a subsidence of the plaintiff’s land in the natural state, and further found that the plaintiff had failed to establish the extent of any damages suffered by her. As trier of the facts, the lower court resolved any conflict in the testimony, and we find that its conclusions are supported by the record.
Accordingly, it is unnecessary to pass upon the merits of the legal positions taken by any of the parties, and we therefore
Affirm.
BOYER, C. J., SMITH, J., and SACK, MARTIN, Associate Judge, concur.